United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
M.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1570
Issued: December 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2014 appellant filed a timely appeal from a January 9, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
hearing loss in the performance of duty.
FACTUAL HISTORY
This case was previously before the Board. By decision dated September 5, 2012,2 the
Board found that OWCP failed to properly develop the claim as it did not secure adequate
1

5 U.S.C. § 8101 et seq.

2

Docket No. 12-733 (issued September 5, 2012).

workplace evidence regarding appellant’s duration and levels of exposure to hazardous noise
from the employing establishment. The Board further found that Dr. Gregg S. Govett, a Boardcertified otolaryngologist, the second opinion physician, was not provided with an accurate and
complete statement of accepted facts (SOAF) as the factual evidence was incomplete as to
specific levels and duration of noise exposure during appellant’s federal employment. The case
was remanded for OWCP to request that the employing establishment submit additional
information about appellant’s noise level exposure, including copies of noise surveys, and
specific decibel levels for each work location. OWCP was instructed to refer the case record and
amended SOAF to Dr. Govett for clarification on his opinion. The findings of fact as set forth in
the prior decision are hereby incorporated by reference.
By letters dated September 7, October 10, 2012 and February 4, 2013, OWCP requested
that the employing establishment provide copies of noise surveys and specific decibel levels for
each of appellant’s work areas. Additional audiograms and hearing conservation data was
submitted dated June 25, 1969 to March 7, 2000.
In support of her claim, appellant submitted occupational noise exposure charts and a
description of the various positions she held when working at the employing establishment,
which detailed the noise to which she was exposed.
In a September 11, 2013 OWCP memorandum, the senior claims examiner noted that
several attempts had been made to obtain noise surveys and decibel levels from the employing
establishment to no avail. The SOAF was amended based on the evidence in the file.
The October 7, 2013 amended SOAF detailed the various positions appellant held while
working for the employing establishment from December 1969 to January 1, 2011 when she
retired. Appellant worked as a trainee, electroplater, testing equipment operator, instrument
mechanic, electronics mechanic, and pneudraulic systems mechanic. The work history reflected
that she worked around machinery with moving parts and objects. Appellant was exposed to
noise from plating vats machines, rectifiers, shop noises, mechanical and electrical control
systems, air craft engines, and fuel controls. She participated in the hearing conservation
program and wore ear protection. Appellant retired on January 1, 2011.
OWCP referred appellant, the amended SOAF and case file to Dr. Govett, a Boardcertified otolaryngologist, for another second opinion evaluation on November 19, 2013.
A November 19, 2013 audiogram revealed the following decibel (dB) losses at 500,
1,000, 2,000, and 3,000, hertz: 50, 45, 65, and 70 for the right ear and 70, 68, 80, and 80 for the
left ear. Speech discrimination thresholds were 20 dB bilaterally and the auditory discrimination
score was 96 percent for the right ear and 92 percent for the left ear. Dr. Govett reported that
appellant’s November 19, 2013 audiogram was unreliable. He opined that she did not have
organic hearing loss as there were discrepancies between the pure-tone audiometry (PTA)
measurements and the speech reception threshold (SRT). Dr. Govett answered yes when asked if
the workplace exposure as described was sufficient as to intensity and duration to have caused
the hearing loss in question. However, he opined that the sensorineural hearing loss was not due
to appellant’s workplace noise exposure because of the unreliable audiogram. Dr. Govett
recommended auditory brainstem response (ABR) testing. He concluded that, in accordance

2

with the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, appellant had 73.13 percent monaural hearing loss for the left ear and
48.25 percent monaural hearing loss for the right ear with binaural hearing loss ratable at 52.81
percent.
On December 26, 2013 OWCP referred the case file along with Dr. Govett’s report to a
district medical adviser (DMA) to determine the extent of appellant’s permanent partial
impairment and date of maximum medical improvement.
In a December 30, 2013 report, the DMA reported that Dr. Govett considered the
November 19, 2013 PTA as unreliable because of a significant difference between the pure tone
measurements and speech threshold. He further noted that Dr. Govett did not consider
appellant’s possible hearing loss as job related. The DMA stated that he was unable to determine
a probative hearing loss schedule award due to the invalid PTA.
By decision dated January 9, 2014, OWCP denied appellant’s hearing loss claim on the
grounds that the medical evidence did not support that her hearing loss was causally related to
workplace noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his hearing loss condition was causally related to noise exposure in his
federal employment.5 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;7 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Stanley K. Takahaski, 35 ECAB 1065 (1984).

6

See John W. Butler, 39 ECAB 852, 858 (1988).

7

Michael R. Shaffer, 55 ECAB 386 (2004).

3

presence or occurrence of the disease or condition;8 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.9
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable certainty and must be supported
by medial rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the employee.10
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish his or her claim, OWCP also has a
responsibility in the development of the evidence.11
ANALYSIS
The issue is whether appellant established that she sustained employment-related hearing
loss due to noise exposure during her federal employment. The Board finds that this case is not
in posture for a decision because the second opinion physician did not resolve the issues related
to the cause and extent of her hearing loss.
On remand, OWCP properly referred appellant and an amended SOAF facts to
Dr. Govett for a second opinion evaluation.12
The Board finds, however, that Dr. Govett’s report is not sufficient on the issues of causal
relationship and degree of hearing loss. Dr. Govett reported that appellant’s November 19, 2013
audiogram was unreliable because there were discrepancies between the PTA and SRT
measurements. While he answered “yes” when asked if the workplace exposure was sufficient
as to intensity and duration to have caused the loss in question, he opined that the sensorineural
hearing loss was not due to appellant’s workplace noise exposure because of the unreliable
audiogram. Dr. Govett’s opinion regarding the cause of her hearing loss is equivocal in nature
8

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

9

Beverly A. Spencer, 55 ECAB 501 (2004).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

See Claudia A. Dixon, 47 ECAB 168 (1995).

12

The Board notes that the employing establishment did not respond to OWCP’s requests to obtain noise surveys
and specific decibel levels for each of appellant’s work areas. The record establishes that appellant worked around
machinery with moving parts and objects and was exposed to occupational noise.
OWCP procedure manual provides that it is generally accepted that hearing loss may result from prolonged
exposure to noise levels above 85 decibels. Acoustic trauma may, however, result from levels below 85 decibels if
exposure is sufficiently prolonged. OWCP, therefore, does not request the claimant show exposure to injurious
noise in excess of 85 decibels as a condition to approval of the claim. Federal (FECA) Procedure Manual, Part 3 -Medical, Requirements for Medical Reports, Chapter 3.600.8(a) (October 1990).

4

and, thus, of little probative value.13 He failed to explain why the established occupational noise
exposure apparently had no effect on appellant’s hearing.14
The Board also finds that Dr. Govett did not provide an accurate assessment of
appellant’s hearing impairment.15 Dr. Govett’s brief responses as contained on the outline for
otologic evaluation do not adequately set fourth his reasons for concluding that the
November 19, 2013 audiogram was unreliable due to discrepancies between the PTA and SRT
measurements. Further, he recommended ABR testing.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.16 Once
OWCP undertakes development of the record, it must do a complete job in procuring medical
evidence that will resolve the relevant issues in the case.17
The Board finds that this case is not in posture for a decision as Dr. Govett did not
adequately address the issue of causation. On remand, OWCP should refer appellant to an
appropriate second opinion physician for ABR and audiometric testing as recommended and an
opinion on causal relationship. The Board also notes that OWCP has not received requested
noise surveys from the employing establishment to establish exposure to specific decibels of
noise. On remand, OWCP should attempt to obtain this information pursuant to Chapter
2.800.7(b)(4) June 2011 of the Federal (FECA) Procedure Manual. Following this and such
further development as OWCP deems necessary, an appropriate decision should be issued.

13

D.F., Docket No. 09-1080 (issued December 7, 2009); Michael R. Shaffer, 55 ECAB 386 (2004).

14

M.H., Docket No. 120733 (issued September 5, 2012).

15

The audiological evaluation and the otological examination are to be performed by different individuals as a
method of evaluating the reliability of the findings through independent observations. If possible, the two
consultations should occur on the same day. The usual information sent to consultants should be forwarded to both
the audiologist and otolaryngologist. The audiological testing is to be performed by persons possessing certification
in audiology from ASHA or State licensure as an audiologist. The audiological testing should precede the visit to
the otolaryngologist since the latter should have the audiological findings at the time of the examination. The
audiological examination should be conducted in accordance with OWCP requirements. The medical examination
should be performed by an otolaryngologist certified (or eligible for certification) by the American Board of
Otolaryngology. The physician should be instructed to conduct additional tests or retests in those cases where the
initial tests were inadequate or there is reason to believe the claimant is malingering. Audiological equipment used
for testing must meet the calibration protocol embodied in the Professional Services Board Manual of ASHA. Each
audiologist or physician who conducts hearing tests must certify that at the time of examination the equipment used
for testing met the standards for accreditation of an audiological facility by ASHA (ANSI S 3.6 (1969) and 3.1
(1977), respectively). See supra note 12 at Chapter 3.600.8.a (September 1994).
16

See L.L., Docket No. 10-16 (issued October 1, 2010); Phillip L. Barnes, 55 ECAB 426 (2004); Horace L.
Fuller, 53 ECAB 775, 777 (2002); James P. Bailey, 53 ECAB 484, 496 (2002); William J. Cantrell, 34 ECAB
1223 (1983).
17

Richard F. Williams, 55 ECAB 343, 346 (2004).

5

CONCLUSION
The Board finds that this case is not in posture for a decision regarding whether appellant
established that she sustained an employment-related hearing loss in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2014 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this opinion.
Issued: December 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

